DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 9-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US 2015/0201997) in view of Weber et al. (US 2014/0073903).
Regarding claim 1, Osypka discloses a system (fig.2A; a renal denervation system 200. It should be noted that a renal denervation system 200 is shown that is similar to system 100 described above, except that the distal tip includes is configured to be in an S-shape or wave-shape), comprising: a neuromodulation catheter (fig.2A; catheter body 101) including- an elongated shaft (the elongated portion of catheter body 101) having a distal portion  (distal portion of catheter body 101) configured to be intravascularly positioned at a target site within a blood vessel of a human patient [0013] ; and a plurality of electrodes (fig.2A; electrodes 103) spaced apart along the distal portion of the elongated shaft (fig.2A), wherein the plurality of electrodes are configured to deliver neuromodulation energy to target nerves at or adjacent to the target site [0013]; a sensor (fig.2A; sensor 105) configured to detect measurements of a magnetic field generated by the target nerves ([0047]; “the sensor 105 can be used to sense biomedical signals such as electrical amplitudes, electric fields, magnetic fields, and/or electrical potentials caused by sympathetic nerve activity located outside the renal artery”) and a controller configured to be communicatively coupled to the sensor. Osypka  discloses that the at least one sensor 105 can also be electrically connected to the connector 109a such that the generator 111 (and/or another suitable device) can receive signals from the sensor 105 to determine an activity and/or location of a renal sympathetic nerve (fig.2A; generator 111; see also [0046]); wherein the controller is further configured to receive a baseline measurement (before ablation) of the magnetic field generated by the target nerves from the sensor before delivery of neuromodulation energy [0059]; after 
Weber teaches an apparatus for locally monitoring nerve activity that may be incorporated into a nerve ablation catheter (abstract). The catheter 150 comprises a flexible shaft or tubing having proximal and distal ends, where the distal end may be intravascularly guided to the renal artery (fig.1).  At the distal end of the catheter is an ablation instrument 160 and a magnetic sensor or magnetometer 155. Weber discloses different type of magnetometer including an optical magnetometer which utilizes a gas contained within vapor cell for measuring the magnetic field (fig.3A; claim see also [0020]-[0029]).  Weber teaches that magnetic field being measured by the magnometer bydelivering low power stimulation energy before ablation (baseline measurement), magnetic field being measured by the magnometer by delivering low power stimulation energy after ablation (poast) and compare the measurement of the second measurement (fig.2, see also [0018]-[0019]). Weber also teaches that a circuitry that is configured to control the light transmission so that the vapor cell operates as a light-storage magnetometer with the reflected light having a frequency component that corresponds to the magnitude of the magnetic field at the location of the sensor gas; circuitry for 
Regarding claim 3, Osypka in view of Weber teaches the system of claim 1 wherein, based on at least one of the baseline measurement and the post-neuromodulation measurement, the controller is configured to determine a location of ablation at one or more of the target nerves ([0046]; “the generator 111 can receive signals from the sensor 105 to determine an activity and/or location of a renal sympathetic nerve” of Osypka).
Regarding claim 4, Osypka in view of Weber teaches the system of claim 1 wherein the optical magnetic sensor is optically coupled to an optical source, and wherein the controller is communicatively coupled to the optical source, and further wherein the controller is configured to cause the optical source to generate an optical signal and transmit the optical signal to the optical magnetic sensor ([0026]; “an optical control field causes an optical signal field at a frequency close to a transition frequency incremented by an additional Zeeman splitting energy level to be stored and released by a gas to reveal the strength of the applied magnetic field” of Weber).
Regarding claim 5, Osypka in view of Weber teaches the system of claim 4 wherein the optical magnetic sensor includes a chamber (fig.3A; vapor cell 310 of 
Regarding claim 9, Osypka in view of Weber teaches the system of claim 1 wherein the optical magnetic sensor is intravascularly positioned within the blood vessel ([0034], “the magnetometer embodiments as described herein may have a large variety of applications where it is necessary to measure magnetic signals in-vivo using minimal invasive or permanently implantable sensors and where the magnetic sensing element can be brought close to the source of magnetic field” of Weber).
Regarding claim 10, Osypka in view of Weber teaches the system of claim 9 wherein the optical magnetic sensor is coupled to or positioned within the neuromodulation catheter ([0020],  “the assembly of the magnetometer in the catheter”; [0034], “the magnetometer embodiments as described herein may have a 
Regarding claim 11, Osypka in view of Weber teaches the system of claim 9, further comprising an optical catheter (catheter portion that incorporates light source, see also claim 24 of Weber) configured to be intravascularly positioned near the target site within the blood vessel, and wherein the optical magnetic sensor is coupled to the optical catheter ([0020],  “the assembly of the magnetometer in the catheter”; [0034], “the magnetometer embodiments as described herein may have a large variety of applications where it is necessary to measure magnetic signals in-vivo using minimal invasive or permanently implantable sensors and where the magnetic sensing element can be brought close to the source of magnetic field” of Weber).
Regarding claim 12, Osypka in view of Weber teaches the system of claim 1, further comprising an energy generator (fig.1; generator 111) coupled to the plurality of electrodes, wherein the controller is communicatively coupled to the energy generator and the electrodes, and wherein the controller is configured to cause the energy generator to deliver the neuromodulation energy via the plurality electrodes ([0042]; “The handle 107 can be connected to a cable 109 which is configured to electrically connect to the generator 111 via a connector 109a.  The handle 107 can include any suitable electrosurgical controls for selectively delivering electrosurgical energy to one or more of the electrodes 103” of Osypka).
Regarding claim 18 and 19, Osypka discloses a system (fig.2A; a renal denervation system 200. It should be noted that a renal denervation system 200 is similar to system 100 described above, except that the distal tip includes  S-shape or 
Weber teaches an apparatus for locally monitoring nerve activity that may be incorporated into a nerve ablation catheter (abstract). The catheter 150 comprises a flexible shaft or tubing having proximal and distal ends, where the distal end may be intravascularly guided to the renal artery (fig.1).  At the distal end of the catheter is an ablation instrument 160 and a magnetic sensor or magnetometer 155. Weber discloses different type of magnetometer including an optical magnetometer which utilizes a gas contained within vapor cell for measuring the magnetic field (fig.3A; claim see also [0020]-[0029]).  Weber teaches that magnetic field being measured by the magnometer by delivering low power stimulation energy before ablation (baseline measurement) and magnetic field being measured by the magnometer by delivering low power stimulation energy after ablation and compare the measurement of the second measurement (fig.2, see also [0018]-[0019]). Weber also teaches that a circuitry that is configured to control the light transmission so that the vapor cell operates as a light-storage magnetometer with the reflected light having a frequency component that corresponds to the magnitude of the magnetic field at the location of the sensor gas; circuitry for processing the received light to measure the magnetic field at the location of the sensor gas; and, circuitry that is configured to analyze the time course of the measured magnetic field to determine if the selected nervous tissue is active [0030]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Osypka to include optical magnetic sensor and circuitry that is configured to measure the magnitude of the magnetic field of the nerve before and after ablation as taught by Weber for the purpose of monitoring the treatment.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US 2015/0201997) in view of Weber et al. (US 2014/0073903) in further view of Greenblatt et al. (US 2012/0277763).
Regarding claim 2, Osypka in view of Weber teaches the system of claim 1 wherein, based on the comparison of the baseline measurement to the post-neuromodulation measurement. Osypka teaches that the sensed and measured activity of the sympathetic nerve which can indicate verify if an ablation procedure is performed successfully. However, Osypka in view of Weber does not explicitly teach controller is configured to determine a percentage that the target nerves were ablated by the delivered neuromodulation energy.  
Greenblatt teaches ablation therapy planning system 10 comprising planning processor uses the feedback data to control the power source 16 and RF generator 18 (fig.1).  The feedback data can be visualized in real-time on the display 90 for the user to monitor the progress of the procedure.  In this manner, the user is able to pause and alter the ablation plan or terminate the plan altogether.  The visualized feedback data may include an overlay of the current probe position versus the expected position, local temperature, percent completion, displaying a virtual ablation zone versus the actual ablated region, or the like [0048]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Osypka in view of Weber with a control that is configured determine a percentage that the target tissue were ablated by the delivered energy as taught by Greenblatt for the purpose of providing specific feedback in order the user can make appropriate changes.

Claim 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US 2015/0201997) in view of Weber et al. (US 2014/0073903) in further view of Park et al. (US 2007/0167723).
Regarding claim 6-7, Osypka in view of Weber teaches the system as claimed above. However, Osypka in view of Weber does not teach magnet assembly configured to generate a variable magnetic field at or near the target nerves; wherein the variable magnetic field is configured to amplify or enhance the magnetic field generated by the target nerves.
Park teaches a device comprising an array of optical magnetometers that are used to detect the magnetic field of a human brain. The magnetometers comprise a light source, a container having a chamber filled with an atomic vapor, and a photo detector capable of detecting optical properties of the atomic vapor (abstract). The device further teaches having electromagnet capable of producing an oscillating magnetic field. When atoms spin, magnetic moments are associated with the atoms.  When oscillating, magnetic field is present, the atomic spins may precess [0033].  This precession may help enhance the sensitivity of an optical magnetometer by creating a magnetic resonance effect of the atoms using the oscillating magnetic field.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Osypka in view of Weber with means for generating (electromagnets) a variable magnetic field at or near the target nerves as taught as Park for the purpose of enhance the sensitivity of an optical magnetometer.

Regarding claim 20, Osypka in view of Weber teaches the system of claim 18, further comprising: an energy generator coupled to the plurality of electrodes, wherein 
Park teaches a device comprising an array of optical magnetometers that are used to detect the magnetic field of a human brain. The magnetometers comprise a light source, a container having a chamber filled with an atomic vapor, and a photo detector capable of detecting optical properties of the atomic vapor (abstract). The device further teaches having electromagnet capable of producing an oscillating magnetic field. When atoms spin, magnetic moments are associated with the atoms.  When oscillating, magnetic field is present, the atomic spins may precess [0033].  This precession may help enhance the sensitivity of an optical magnetometer by creating a magnetic resonance effect of the atoms using the oscillating magnetic field.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Osypka in view of Weber with means for generating (electromagnet) a variable magnetic field at or near the target nerves as taught by Park for the purpose of enhance the sensitivity of an optical magnetometer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US 2015/0201997) in view of Weber et al. (US 2014/0073903) in further view of Paul et al. (US 2011/0264000).
Regarding claim 8, Osypka in view of Weber teaches the system as claimed above. However, Osypka in view of Weber does not teach the neuromodulation catheter includes a plurality of electromagnets, and wherein the controller is communicatively coupled to the plurality of electromagnets, and further wherein the controller is configured to cause the plurality of electromagnets to generate a variable magnetic field at or near the target nerves.
Paul teaches system 10 (fig.1) for performing one more diagnostic and/or therapeutic functions. The system comprises catheter 16, a tissue sensing circuit 22, and a system 24 for the visualization, navigation, and/or mapping of internal body structures, an electronic control unit (ECU) 26 and a display device 28 (fig.1, see also [0022]). The magnetic sensors may comprise magnetic coils disposed on or in the shaft 34 of the catheter 16 [0042].  Paul further teaches one or more of the parameter measuring electrodes 18 may comprise magnetic materials, such as, for example and without limitation, neodymium, or elements, such as, for example and without limitation, electromagnets or coils, that render the electrodes 18 responsive to magnetic fields [0042]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Osypka in view of Weber with plurality of electromagnets in order to render the electrodes responsive to the magnetic fields.

Response to Arguments
Applicant’s arguments, see Remarks page 10, filed on 12/03/2020, with respect to the rejection(s) of claim 1, 18 and 19 under Osypka (US 2015/0201997) in view of Weber et al. (US 2014/0073903) have been fully considered and are persuasive.  Osypka does not teach wherein the baseline measurement includes at least one of a magnitude of the magnetic field, a distance from the optical magnetic sensor to one or more of the target nerves, a magnitude of impulses of the target nerves or a temporal extent of the impulses of the target nerves. However, upon further consideration, a new ground(s) of rejection is made in view of under Osypka (US 2015/0201997) in view of additional teaching of Weber et al. (US 2014/0073903). As discussed above Weber teaches that a circuitry that is configured to control the light transmission so that the vapor cell operates as a light-storage magnetometer with the reflected light having a frequency component that corresponds to the magnitude of the magnetic field at the location of the sensor gas; circuitry for processing the received light to measure the magnetic field at the location of the sensor gas; and, circuitry that is configured to analyze the time course of the measured magnetic field to determine if the selected nervous tissue is active [0030].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TIGIST S DEMIE/Examiner, Art Unit 3794                                                                                                                                                                                                        
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794